Conviction is for a misdemeanor; punishment being assessed at a fine of $100.00 and confinement in jail for ten days.
The only bill of exception found in the record relates to appellant's motion to quash the complaint and information. We deem it unnecessary to discuss the ground of the motion. The complaint and information are sufficient to charge the offense.
No statement of facts is brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.